226 F.3d 602 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.EMMANUEL HART, Defendant-Appellant.
No. 99-3846
In the  United States Court of Appeals  For the Seventh Circuit
Argued March 31, 2000Decided August 21, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 CR 474--Harry D. Leinenweber, Judge.
Before POSNER, RIPPLE and ROVNER, Circuit Judges.
RIPPLE, Circuit Judge.


1
In this case, we must  decide whether the display of bags and shoe boxes  during a bank robbery, when accompanied by the  express threat that they contain a bomb,  constitutes the brandishing, displaying or  possessing of a dangerous weapon within the  meaning of U.S.S.G. sec. 2B3.1(b)(2)(E). The  district court applied the enhancement on the  facts presented by this case. For the reasons set  forth in the following opinion, we affirm the  judgment of the district court.


2
* BACKGROUND


3
Within a sixteen day period in 1998, Emmanuel  Hart robbed three banks in Chicago, Illinois. On  June 8, 1998, Mr. Hart entered Mid City National  Bank and approached a bank teller. Mr. Hart then  placed a package wrapped in a brown paper bag on  the counter in front of the teller and gave the  teller a demand note, which stated, "'I have a  bomb in this box[.] There is also two bomb's on  the 5 floor[.] I want the 100.00's 50.00's  20.00['s] now or we all die[.]'" R.32 at 3. After  reading the note, the teller complied with Mr.  Hart's demand by removing the money from his  drawer and placing it on the counter. Mr. Hart  took the money and left the bank.


4
Ten days later, on June 18, 1998, Mr. Hart  entered American National Bank. He carried a  white plastic bag containing a grey shoe box. Mr.  Hart approached the teller and placed a demand  note on the counter. The note stated, "'I have a  bomb in this shoe box and will kill every one in  this bank[.] [G]ive me the $100.00's $50.00's  $20.00's[.]'" R.32 at 3. The teller complied and  Mr. Hart took the money and left the bank.


5
Finally, on June 23, 1998, Mr. Hart entered  Midland Federal Savings and Loan Association. He  carried a blue nylon lunch box and several  plastic bags. Mr. Hart placed the lunch box on  the counter in front of the teller and said,  "'You have two minutes to put everything in the  bag.'" R.32 at 4. Upon providing the teller with  a grocery bag, Mr. Hart added, "'Hurry up. Put  everything in the bag. Hurry up.'" Id. The teller  complied. When a security guard approached him,  Mr. Hart warned the guard, "'Don't move. You have  two minutes until the bomb goes off.'" Id. Hart  then took the bag and fled the bank.


6
Mr. Hart was subsequently arrested and pleaded  guilty to three counts of bank robbery in  violation of 18 U.S.C. sec. 2113(a). In the  Presentence Investigation Report, the probation  officer recommended that Mr. Hart's base offense  level be increased three levels pursuant to  guideline 2B3.1(b)(2)(E) because he brandished,  displayed or possessed a dangerous weapon during  the course of the robberies. Mr. Hart objected to  this recommendation; he conceded that a two-level  enhancement pursuant to sec. 2B3.1(b)(2)(F) would  be appropriate because he had made threats to the  tellers, but he argued that subsection (E) did  not apply because he had not brandished,  displayed or possessed a dangerous weapon or an  object that could have been perceived as such.  Over Mr. Hart's objection, the district court  applied the three-level sentencing enhancement  pursuant to sec. 2B3.1(b)(2)(E) because,  according to the court, the objects Mr. Hart  brandished or displayed reasonably could have  appeared to be dangerous weapons. Based on this  enhancement, Mr. Hart's total offense level was  25. Mr. Hart's criminal history was determined to  be 4, and this provided for a sentence range of  84 to 105 months in prison. The court sentenced  Mr. Hart to 84 months in prison, followed by  three years of supervised release, and ordered  him to pay full restitution in the amount of  $16,460, as well as a special assessment of $300.

II
DISCUSSION

7
On appeal, Mr. Hart disputes only the  applicability of the sentencing enhancement for  brandishing, displaying or possessing a dangerous  weapon during the commission of a robbery. See  U.S.S.G. sec. 2B3.1(b)(2)(E) & comment. (n.2)  (1998).  Mr. Hart contends that the requirement  for the dangerous weapon enhancement cannot be  satisfied without the presence of an actual  weapon or an object that is designed to resemble  a weapon, i.e. a toy gun, a replica or a plastic  knife. We cannot accept this argument. For the  following reasons, we hold that the objects Mr.  Hart brandished or displayed reasonably could  have appeared to be a dangerous weapon within the  meaning of the guideline.


8
We review a district court's findings of fact in  the sentencing context for clear error.1 The  district court's application of the Sentencing  Guidelines to the facts is also given due  deference.2 By contrast, we review de novo  questions of law involving the interpretation of  a guideline provision.3


9
Guideline 2B3.1 governs the crime of robbery and  provides for a range of enhancements to be  imposed by the sentencing court if the  defendant's conduct during the course of the  robbery created a risk of harm beyond that which  is inherent to the offense. See U.S.S.G. sec.  2B3.1, comment. (backg'd.) ("Possession or use of  a weapon, physical injury, and unlawful restraint  sometimes occur during a robbery. The guideline  provides for a range of enhancements where these  factors are present."). Essentially, the  guideline creates a "hierarchy of culpability"  for varying degrees of criminal involvement  during the commission of a robbery. See United  States v. Wooden, 169 F.3d 674, 675 (11th Cir.  1999). Within this hierarchy, subsection  2B3.1(b)(2)(E) instructs district courts to  increase a defendant's base offense level by  three levels if a "dangerous weapon was  brandished, displayed, or possessed" by the  defendant in the course of a robbery. U.S.S.G.  sec. 2B3.1(b)(2)(E). According to the Guidelines,  a "[d]angerous weapon" is "an instrument capable  of inflicting death or serious bodily injury,"  and is "[b]randished" when it is "pointed or  waved about, or displayed in a threatening  manner." U.S.S.G. sec. 1B1.1, comment. (n.1(c) &  (d)).


10
Although sec. 2B3.1(b)(2)(E), on its face,  refers only to weapons that are dangerous, the  commentary in application note 2 directs  sentencing courts to impose the three-level  enhancement whenever a harmless object that  "appeared to be a dangerous weapon" was  brandished, displayed or possessed by the  defendant. U.S.S.G. sec. 2B3.1(b)(2)(E), comment.  (n.2); see also United States v. Buckley, 192  F.3d 708, 709 (7th Cir. 1999), cert. denied, 120  S. Ct. 2021 (2000); accord United States v.  Miller, 206 F.3d 1051, 1052 (11th Cir. 2000)  ("Based on the plain language of this commentary,  we have recognized that objects which appear to  be dangerous weapons should be treated for  sentencing purposes as if they actually were  dangerous weapons."). "[I]nsofar as dangerous  weapons are concerned, appearances count as well  as reality. . . ." United States v. Koonce, 991  F.2d 693, 697 (11th Cir. 1993). Simply stated,  "the Commission equates the image of a 'dangerous  weapon' with its reality for purposes of sentence  enhancement" under sec. 2B3.1(b)(2)(E). United  States v. Dixon, 982 F.2d 116, 121 (3d Cir.  1992).


11
We believe that the Commission's rationale for  treating a harmless object that "appeared to be a  dangerous weapon" as though it were actually a  dangerous weapon is clear. As many of our sister  courts already have articulated, the risk of a  violent response that can flow from brandishing,  displaying or possessing a dangerous weapon while  perpetrating a robbery is just as real whether  the object is an actual weapon or merely an  object used by the defendant to create the  illusion of a dangerous weapon. See United States  v. Souther, 221 F.3d 626 630-31 (4th Cir.2000); United States v. Bates,  213 F.3d 1336, 1338 (11th Cir. 2000); United  States v. Woodard, 24 F.3d 872, 874 (6th Cir.  1994); Dixon, 982 F.2d at 123-24. Regardless of  whether the weapon is authentic, the risk that  victims or law enforcement officers will respond  with violence is heightened, thereby increasing  the risk to everyone involved.


12
Until now, this court has not had the occasion  to decide in a published opinion the appropriate  standard for determining whether a particular  object appeared to be a dangerous weapon within  the meaning of sec. 2B3.1(b)(2)(E). The parties  here have assumed that an objective standard  applies. Mr. Hart argues that the district court  erred by applying a subjective standard. To  resolve his contention, we must first decide  whether an objective standard is proper. The  majority of circuits that have addressed this  issue directly have held that an objective  standard applies. See Woodard, 24 F.3d at 874  (holding that an objective standard is  appropriate); Dixon, 982 F.2d at 124 (applying an  objective standard); United States v. Taylor, 960  F.2d 115, 116 (9th Cir. 1992) (applying an  objective standard); but see Bates, 213 F.3d at  1338-39 (relying on the intent of the perpetrator  and the subjective perception of the teller).4


13
In Dixon, for example, the Third Circuit  concluded that the appearance of an object as a  dangerous weapon should be determined from an  objective standard. See Dixon, 982 F.2d at 124.  In that case, two individuals entered a bank and  ordered the tellers to empty the cash drawers.  Although neither of the perpetrators were  actually armed, one of the perpetrators draped a  towel over her hand to create the appearance that  she had a gun. She succeeded in creating this  appearance; the bank employees testified that  they believed a gun was concealed beneath the  towel. On appeal, it was argued that, because no  object was possessed other than a towel  concealing a hand, an object that appeared to be  a dangerous weapon could not possibly have been  brandished, displayed or possessed. The Third  Circuit found this argument unavailing. The court  reasoned that "[e]ven though [the perpetrator]  did not possess an actual weapon underneath the  concealing towel, her actions created a  reasonable belief that she had a gun." Id. at 124  (emphasis added).


14
Like the Third Circuit, the Sixth Circuit has  also concluded that the appearance of an object  as a dangerous weapon must be determined from an  objective standard. See Woodard, 24 F.3d at 874.  In Woodard, a man entered a bank and, while  pointing what appeared to be a silver revolver at  the teller, presented her with a demand note. The  investigation into the robbery revealed that the  teller had told law enforcement officers that the  silver revolver could have been a toy.  Furthermore, another bank teller who observed the  robbery stated that she also suspected the  revolver was a toy, but that she was uncertain.  The defendant argued that because the tellers  admitted that the "weapon" could have been a toy,  it was evident that the object did not appear to  be a dangerous weapon as required by sec.  2B3.1(b)(2)(E). The Sixth Circuit disagreed. The  court concluded that the appropriate standard for  determining whether an object appeared to be a  dangerous weapon "is not the subjective state of  mind of the victim teller, but an objective  standard." Id. The court reasoned that even if  the tellers were close enough to recognize that  the pistol was not real, a distant police officer  or security guard would be far enough away that  he might perceive the toy revolver as a dangerous  weapon and that this perception could engender a  violent or deadly response. See id.


15
Similarly, in Taylor, the Ninth Circuit applied  an objective standard when it decided that a  robber who gave the bank teller a note stating  that he had a gun and deliberately displayed the  outline of a gun under his shirt, possessed what  appeared to be a dangerous weapon. Taylor, 960  F.2d at 116. In that case, a man entered a bank  and handed the bank teller a demand note, which  read, in relevant part: "This is a hold up. I  have a gun in the waistband of my pants." Id. The  robber proceeded to raise his shirt, and in the  waistband of his pants was what appeared to be a  gun. The robber pulled his undershirt tightly so  that the teller saw the clear outline of a gun  handle. The court held that, because the robber  "intentionally created the appearance that he  possessed a dangerous weapon, he told his victim  he had a gun, and the victim reasonably believed  that [he] was armed," the three-level enhancement  for brandishing, displaying or possessing a  dangerous weapon was justified. Id. (emphasis  added).


16
In accord with the Third, Sixth and Ninth  Circuits, we conclude that sentencing courts must  employ an objective standard in determining  whether a particular object appeared to be a  dangerous weapon within the meaning of sec.  2B3.1(b)(2)(E).5 We believe that the relevant  question is whether a reasonable person, under  the circumstances of the robbery, would have  regarded the object that the defendant  brandished, displayed or possessed as a dangerous  weapon, "capable of inflicting death or serious  bodily injury." U.S.S.G. sec. 1B1.1, comment.  (n.1(d)). Although the victim's perception of the  object may be relevant to this inquiry, her  subjective state of mind is never controlling of  the outcome.


17
On appeal, Mr. Hart argues that the district  court erred in its determination that he  brandished or displayed a dangerous weapon  because the court applied a subjective standard.  He bases this argument on the contention that a  reasonable person could not mistake a shoe box  wrapped inside of a plastic or paper bag for a  bomb. Essentially, Mr. Hart's argument is that an  object cannot "appear to be" a dangerous weapon  under sec. 2B3.1(b)(2)(E), despite his attempt to  make it appear so, unless the object itself  resembles a dangerous weapon. We cannot accept  this argument.


18
Despite Mr. Hart's contention to the contrary,  the district court did not apply a subjective  test when it determined that Mr. Hart brandished,  displayed or possessed what appeared to be a  dangerous weapon. After hearing arguments from  both parties on the matter, the court concluded  that under the circumstances of the robbery, a  person in the teller's position would have  believed that Mr. Hart possessed a bomb.  Specifically, the court remarked


19
[Bank robbers] would not come in with, you know,  the stick of dynamite wired to, say, an alarm  clock and set it on [the counter]. I mean, they  would be more inclined to put it in a box. It  seems that this would appear to be--certainly,  from the standpoint of the teller, which is, I  think, how you are supposed to take this, it  would appear to be a dangerous weapon. . . .


20
What I am saying is you would never expect a  person to come in with an actual bomb without it  being in something. I think that is the  distinguishing feature here; that the person was  seeing a box or a lunchbox and was told that it  contained an explosive. That person is seeing a  bomb.


21
R.41 at 9, 11. Although the district court did  not employ the terms "objective standard" or  "reasonable belief," we believe that it is  apparent from the court's remarks that it applied  an objective standard. When the court stated that  the relevant inquiry should be made from the  "standpoint of the teller," the court was not  referring to the subjective beliefs of the  tellers who were robbed by Mr. Hart, but rather  to the reasonable person in the teller's  position.


22
Mr. Hart's brief substantiates this conclusion.  Although Mr. Hart contends that the district  court erroneously applied a subjective standard,  he also criticizes the court for not hearing  evidence regarding the perception of any of the  tellers who were robbed by Mr. Hart. Mr. Hart  argues that the court "should not be permitted to  speculate regarding the perceptions of the  tellers." Appellant's Br. at 16. If a subjective  standard were the correct standard, then Mr.  Hart's criticism would be accurate, but we have  already determined that the appropriate standard  is an objective one. For this reason, the court  did not request either party to offer any  evidence as to the tellers' subjective beliefs.  Put simply, the court was able to assume the  perspective of the reasonable teller and render  its decision on the basis of the undisputed  facts.


23
Having determined that the district court  applied the correct standard, we now consider  whether the three-level enhancement was  appropriate based on the facts of this case.  Whether a reasonable person, under the  circumstances of the robbery, would have believed  that the objects Mr. Hart brandished were a bomb  is a factual inquiry by the district court to be  reviewed under a clear error standard. See  Carbaugh, 141 F.3d at 792-93. During each  robbery, Mr. Hart placed a package in front of  the teller and warned the bank employee(s) that  the package contained a bomb and that death was  an imminent possibility. Mr. Hart intended to  create the illusion that he possessed a bomb,  and, under the circumstances, his threats were  credible. The packages that Mr. Hart possessed  were certainly capable of holding explosive  devices and, of course, the tellers had no way of  knowing what they actually contained.  Furthermore, there were no "unusual mitigating  circumstances that would have deprived [Mr.  Hart's statements] of [their] ordinary and  intended meaning." Raszkiewicz, 169 F.3d at 468.  His words and gestures were calculated to make  the tellers believe that a bomb was concealed  within the package, and that Mr. Hart would not  hesitate to detonate the explosive if his demands  were not met. Although it is true that a robber  "may be more likely to shoot a gun than to  detonate a bomb, because the explosion is apt to  injure or kill everyone in the vicinity," it is  also true that "willingness to expose oneself to  injury may persuade the teller that the robber is  a madman, willing to go to any extreme if  compliance is not forthcoming." United States v.  Bomski, 125 F.3d 1115, 1118 (7th Cir. 1997).


24
In light of the Guideline's clear commentary and  the precedent in our sister courts, we see no  reason why a defendant who brandished an object  which reasonably appeared to be, but was not in  fact, a dangerous weapon should not receive a  three-level enhancement under sec. 2B3.1(b)(2)(E)  for brandishing, displaying or possessing a  dangerous weapon merely because the object he  brandished did not have the intrinsic appearance  of a dangerous weapon. It should go without  saying that the appearance of dangerousness is  determined by viewing the object, not in  isolation, but in the context of the offense.  When the tellers were warned by Mr. Hart that the  packages contained a bomb, they were no longer  seeing a lunch box or a shoe box wrapped inside  of a paper bag; they were seeing a bomb.  Accordingly, the district court's conclusion that  Mr. Hart brandished, displayed or possessed an  object that appeared to be a dangerous weapon was  not in any way clearly erroneous.

Conclusion

25
For the foregoing reasons, we affirm the  judgment of the district court.

AFFIRMED


Notes:


1
 See United States v. Purchess, 107 F.3d 1261,  1265 (7th Cir. 1997); United States v. Hammick,  36 F.3d 594, 597 (7th Cir. 1994); United States  v. Atkinson, 979 F.2d 1219, 1222 (7th Cir. 1992).


2
 See United States v. Carbaugh, 141 F.3d 791, 792-  93 (7th Cir.), cert. denied, 525 U.S. 977 (1998);  Hammick, 36 F.3d at 597; United States v.  Johnson, 997 F.2d 248, 255 (7th Cir. 1993).


3
 See Hammick, 36 F.3d at 597; United States v.  Rosalez-Carter, 19 F.3d 1210, 1218 (7th Cir.  1994).


4
 In Souther, 221 F.3d at 631-32, the Fourth  Circuit explicitly declined to determine whether  the appearance of the object as a dangerous  weapon must be determined from an objective or a  subjective standard. The court held that a  robber's hand resting in his coat pocket may  constitute the possession of an object that  appeared to be a dangerous weapon. See id. at 628-29.  The court reasoned that, when the robber  presented the teller with a note stating that he  had a gun and placed his hand in his coat pocket,  he created the appearance that he had a gun in  his pocket. See id. Notably, the Fourth Circuit  made this determination even though the defendant  "did not actually possess a weapon or any other  inanimate object that might be mistaken for a  weapon . . . [or] . . . simulate the presence of  a weapon with his hands, fingers, or other  object, beyond the simple placement of his hands  into his coat pockets." Id. at 627-28. The court  explained that it would uphold the imposition of  the enhancement under either an objective or a  subjective standard because the teller reasonably  believed that the robber possessed a dangerous  weapon. See id. at 631-32.


5
 This conclusion is further supported by related  precedent in this circuit. We routinely have  applied an objective standard in cases addressing  a comparable two-level enhancement under sec.  2B3.1(b)(2)(F). See United States v. Raskiewicz,  169 F.3d 459, 468 (7th Cir. 1999); Carbaugh, 141  F.3d at 794; United States v. Hunn, 24 F.3d 994,  998 (7th Cir. 1994). Subsection (F) requires  sentencing courts to impose a two-level  enhancement if the defendant made "a threat of  death" during the course of a robbery. See  U.S.S.G. sec. 2B3.1(b)(2)(F) & comment. (n.6). In  Raskiewicz, we held that a menacing gesture, such  as pointing an unknown object at the victim, may  constitute a threat of death "as long [as] it was  one that would put a reasonable person in fear of  death in the circumstances and as long as there  were no unusual mitigating circumstances that  would have deprived the gesture of its ordinary  and intended meaning." Raskiewicz, 169 F.3d at  468. Similarly, in Carbaugh, we held that the  statement "'I have a gun,'" without more, may  constitute a threat of death and that "the proper  focus is on the perspective of the reasonable  teller." Carbaugh, 141 F.3d at 794. Likewise, in  Hunn, we concluded that sentencing courts "should  apply an objective test, what a 'reasonable'  victim would read from the robber's conduct."  Hunn, 24 F.3d at 998.